UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-4318


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY REID,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:14-cr-00212-DCN-2)


Submitted:   November 22, 2016              Decided:    November 29, 2016


Before DIAZ and    THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alicia   Vachira Penn,  Assistant  Federal   Public  Defender,
Charleston, South Carolina, for Appellant.      Sean Kittrell,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Anthony         Reid     pled       guilty,    pursuant     to   a    written           plea

agreement, to conspiracy to possess with intent to distribute

and to distribute a kilogram or more of heroin, in violation of

21 U.S.C. § 846 (2012).                  The district court sentenced Reid as a

career    offender          to     188    months’    imprisonment.            He       appeals.

Reid’s attorney has filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious grounds for appeal, but generally questioning the

reasonableness         of    the     sentence.          Reid   has    filed        a    pro    se

supplemental brief in which he challenges his designation as a

career offender in light of Johnson v. United States, 135 S. Ct.

2551 (2015).         We affirm.

     We    review       a        defendant’s    sentence       “under     a     deferential

abuse-of-discretion standard.”                  Gall v. United States, 552 U.S.

38, 41 (2007).          Under this standard, a sentence is reviewed for

both procedural and substantive reasonableness.                           Id. at 51.           In

determining procedural reasonableness, we consider whether the

district       court    properly          calculated     the    defendant’s            advisory

Sentencing Guidelines range, gave the parties an opportunity to

argue    for    an     appropriate          sentence,    considered       the      18    U.S.C.

§ 3553(a)       (2012)           factors,     and    sufficiently         explained           the

selected sentence.                Id. at 49-51.          If a sentence is free of

“significant         procedural           error,”       then   we     review            it    for

                                                2
substantive reasonableness, “tak[ing] into account the totality

of the circumstances.”             Id. at 51.          “Any sentence that is within

or below a properly calculated Guidelines range is presumptively

reasonable.”      United States v. Louthian, 756 F.3d 295, 306 (4th

Cir. 2014).

     Our review of the record leads us to conclude that Reid’s

sentence    is   procedurally        sound       and    he    fails    to    overcome    the

presumption      of    reasonableness        accorded          his    within-Guidelines

sentence.     Moreover, Johnson has no application where, as here,

the designation of career offender is based on prior felony drug

convictions.          We    therefore     conclude        that   Reid’s       sentence    is

reasonable.       In accordance with Anders, we have reviewed the

entire record in this case and have found no meritorious grounds

for appeal.      We therefore affirm the district court’s judgment.

This court requires that counsel inform Reid, in writing, of the

right to petition the Supreme Court of the United States for

further review.            If Reid requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may   move       in    this   court     for       leave    to    withdraw    from

representation.        Counsel’s motion must state that a copy thereof

was served on Reid.              We dispense with oral argument because the

facts   and   legal        contentions     are     adequately         presented    in    the




                                             3
materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    4